             Case 1:19-cv-10470-GAO Document 8 Filed 03/25/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                            )
ELIASSEN GROUP, LLC and                     )
EG LIFE SCIENCES, LLC                       )
                                            )
Plaintiff,                                  )
                                            )
v.                                          )       Civil Action No. 1:19-cv-10470
                                            )
JAYNE GILL, and GLENN HAEGLE                )
                                            )
Defendants.                                 )
                                            )

         EMERGENCY MOTION BY ELIASSEN GROUP, LLC FOR LEAVE TO
                HAVE UNITED STATES MARSHAL’S OFFICE
                 SERVE THE SUMMONS AND COMPLAINT
                   UPON DEFENDANT GLENN HAEGLE

       Pursuant to Fed. R. Civ. P. 4(c)(3), Plaintiffs Eliassen Group, LLC and EG Life Sciences,

LLC hereby move that the Court Order that the U.S. Marshal’s office located in Tampa, FL serve

a copy of the Summons and Complaint upon the Defendant, Glenn Haegle, 11917 Frost Aster

Drive, Riverview, FL 33579. As grounds for this Motion, Eliassen states as follows:

       1.       On March 14, 2019, Plaintiffs’ Counsel served Defendants Jayne Gill and

attempted to serve Glenn Haegle each by certified mail, return receipt requested, in accordance

with Fed. R Civ. P. 4(e)(1). A true copy of the correspondence to Defendant Mr. Haegle is

attached as Exhibit A. Service was successful upon Defendant Jayne Gill (ECF No. 7), but to

date, despite two notices from the U.S. Postal Service to Mr. Haegle, Mr. Haegle has refused to

pick up his certified mail/return receipt requested enclosing the Summons and Complaint. See

U.S. Postal Service’s Tracking Information attached hereto as Exhibit B.
            Case 1:19-cv-10470-GAO Document 8 Filed 03/25/19 Page 2 of 2



       2.      On information and belief, the Defendant Glenn Haegle, who was made aware

that the Plaintiffs had filed a civil complaint against him via e-mail, has been attempting to avoid

service of the Summons and Complaint.

       3.      Accordingly, pursuant to Fed. R. Civ. P. 4(c)(3), Plaintiffs respectfully request

that the Court order the U.S. Marshal’s office in the Middle District of Florida, U.S. Marshal:

William B. Berger, Sr., U.S. Courthouse, 801 N. Florida Avenue, 4th Floor, Tampa, FL 33602-

4519 [Tel. (813) 483-4200] to effectuate hand delivered service upon the Defendant Glenn

Haegle forthwith and return the executed proof of service to Plaintiffs’ counsel, Christopher R.

O’Hara, Esq., Todd & Weld, LLP, One Federal Street, 27th Floor, Boston, MA 02110.

       4.      The Defendants will not suffer any prejudice from the allowance of this motion.

                                              /s/ Christopher R. O’Hara
                                              Christopher R. O’Hara (BBO# 548611)
                                              Suzanne Elovecky (BBO # 670047)
                                              TODD & WELD LLP
                                              One Federal Street, 27th Floor
                                              Boston, MA 02110
                                              (617) 720-2626
                                              cohara@toddweld.com

Dated: March 25, 2019

                                 CERTIFICATE OF SERVICE

        I, Christopher R. O’Hara hereby certify that this document has been filed through the
ECF system, will be sent electronically to the registered participants as identified on the notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on this date.

                                                      /s/ Christopher R. O’Hara
                                                      Christopher R. O’Hara
Dated: March 25, 2019




                                                 2
